                         Case 20-10691               Doc 106        Filed 08/28/20          Page 1 of 12


DEBTOR:          ZACHAIR, LTD.                                              CASE NUMBER:                   20-10691

                 OFFICE OF THE UNITED STATES TRUSTEE - DISTRICT OF MARYLAND
                 MONTHLY OPERATING REPORT
                 CHAPTER 11 - BUSINESS DEBTORS
                 Form 2-A
                 COVER SHEET AND QUESTIONNAIRE
                 For Period from:           07/01/20          to            07/31/20
Accounting Method:                          Accrual Basis              X    Cash Basis

                 THIS REPORT IS DUE 20 DAYS AFTER THE END OF THE MONTH
Mark One Box for Each                Debtor must attach each of the following reports/documents unless the U. S. Trustee
Required Document:                   has waived the requirement in writing. File the original with the Clerk of Court.

  Report/Document       Previously
      Attached           Waived             REQUIRED REPORTS / DOCUMENTS

         X                             1.   Cash Receipts and Disursements Statement (Form 2‐B)
         X                             2.   Post-petition Taxes and Aging Schedules (Form 2-C)
         X                             3.   Disbursements Summary for the Month (Form 2-D)
         X                             4.   Income and Disbursement Recap - Case to Date (Form 2-E)

                                     Submit the form or attach one generated by company's accounting system
         X                             5. Balance Sheet (Form 2-F)
         X                             6.   Profit and Loss Statement (Form 2-G)
         X                             7.   Cash Receipts and Cash Disbursements Detail (Form 2-H1 and 2-H2)

         X                             8.   Bank Statements for All Bank Accounts
         X                             9.   Bank Statement Reconciliations for all Bank Accounts

             QUESTIONNAIRE                                                                       Yes                 No
Please answer the questions below:
 1.   Is the business still operating?                                                            X
 2.   Were all employees timely paid this month?                                                  na
 3.   Are all insurance policies and operating licenses current and in effect?                    X
 4.   Did you deposit all receipts into your DIP account this month?                              X
 5.   Have all taxes been timely paid (payroll, sales, etc.)?                                     X
 6.   Are you current on U.S. Trustee quarterly fees payments?                                    X
 7.   Were any assets (other than inventory) sold this month?                                                            X
 8.   Did you open any new bank accounts this month?                                                                     X


I declare under penalty of perjury that the following Monthly Operating Report, and any
statements and attachmentsare true, accurate and correct to the best of my belief.

Executed on:            08/27/20                         Print Name: Dr. Nabil Asterbadi
                                                         Signature:                             /s/ Nabil J. Asterbadi
                                                         Title:             President
                                                                                                                 Rev. 2018-01
                       Case 20-10691          Doc 106       Filed 08/28/20        Page 2 of 12



DEBTOR:         ZACHAIR, LTD.                                    CASE NO:                  20-10691
                                       Form 2-B
      CASH RECEIPTS AND DISBURSEMENTS STATEMENT                               (See Note A)
                         For Period:      07/01/20    to       07/31/20


CASH FLOW SUMMARY                                                                            Current Month

1. Beginning Cash Balance                                                              $         30,129.98 (1)
2. Cash Receipts
      Operations                                                12,275.06
      Sale of Assets
      Loans/advances
      Other
      Total Cash Receipts                                                          $             12,275.06
3. Cash Disbursements
      Operations                                                  7,566.12
      Owner / Officer disbursements
      Debt Service/Secured loan payment
      Professional fees/U.S. Trustee fees
      Other
      Total Cash Disbursements                                                     $               7,566.12
4. Net Cash Flow (Total Cash Receipts less
       Total Cash Disbursements)                                                                   4,708.94
5. Ending Cash Balance (to Form 2-F)                                                   $         34,838.92 (2)

CASH BALANCE SUMMARY                                                                          Book Balance
                                              Financial Institution                        At End of the Month
   Petty Cash                                                                          $              0.00
   DIP Operating Account           Capital One Bank                                              34,838.92
   DIP Payroll Account             none                                                               0.00
   Other Account                   none                                                               0.00
   TOTAL (must agree with Ending Cash Balance above)                                   $         34,838.92 (2)
(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.

(1) Accumulated beginning cash balance is the cash available at the commencement of the case.
    Current month beginning cash balance should equal the previous month's ending balance.
(2) All cash balances should be the same.

NARRATIVE
Please provide a brief description of any significant business and legal actions taken by the debtor, its creditors,
or the court during the reporting period, any unusual or non-recurring accounting transactions that are reported
in the financial statements, and any significant changes in the financial condition of the debtor which have
occurred subsequent to the report date.




                                                                                                                 PAGE 2
                                                                                                                 Rev. 2018-01
                        Case 20-10691              Doc 106       Filed 08/28/20        Page 3 of 12

DEBTOR:                   ZACHAIR, LTD.                                                         CASE: 20-10691

                                                                Form 2-C
                                     For Period:             07/01/20            to 07/31/20



                                        POST PETITION TAXES PAYABLE SCHEDULE

                                       Beginning                Accrued /              Payments /                 Ending
                                       Balance (1)              Withheld                Deposits                  Balance
Income Tax Withheld:
    Federal                      $                       $                        $                        $                  0.00
    State                                                                                                                     0.00
    Local                                                                                                                     0.00

FICA Tax Withheld                                                                                                             0.00

Employer's FICA Tax                                                                                                           0.00

Unemployment Tax
    Federal                                                                                                                   0.00
    State                                                                                                                     0.00

Sales, Use & Excise Taxes                                                                                                     0.00

Property Taxes                                                                                                                0.00

Other:
                                                                                                                              0.00
                                                                                                                              0.00

TOTALS                           $              0.00 $                  0.00      $              0.00      $                  0.00
(1) For first report, Beginning Balance will be $0; thereafter, Beginning Balance will be Ending Balance from prior report.


                         ACCOUNTS RECEIVABLE AND POST PETITION PAYABLE AGING*
                                                                                                               Post Petition
                                                                                        Accounts                Accounts
Due                                                                                    Receivable               Payables

Under 30 days                                                                     $               0.00     $                  0.00
30 to 60 days                                                                                     0.00                        0.00
61 to 90 days                                                                                     0.00                        0.00
91 to 120 days                                                                                    0.00                        0.00
Over 120 days                                                                                     0.00                        0.00
Total Post Petition                                                                                0.00

Pre Petition Amounts in Accounts Receivable                                                       0.00

Total Accounts Receivable                                                         $               0.00

Total Post Petition Accounts Payable                                                                       $                  0.00

* Attach the Total Page of the aging reports for accounts receivable and post-petition accounts payable.
                                                                                                                        PAGE 3
                                                                                                                      Rev. 2018-01
                        Case 20-10691           Doc 106       Filed 08/28/20         Page 4 of 12




DEBTOR:           ZACHAIR, LTD.                                                      CASE NO:        20-10691


                                                Form 2-D
                                          DISBURSEMENT SUMMARY
                                                        07/31/20
                                   For the Month Ended: ___________________


Total Disbursements from Operating Account (Note 1)                              $                         7,566.12

Total Disbursements from Payroll Account (Note 2)                                $                              0.00

Total Disbursements from any other Account (Note 3)                              $                              0.00


Grand Total                                                                      $                         7,566.12


NOTE 1 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the general
operating account. Exclude only transfers to the debtor in possession payroll account or other debtor in possession account
where the disbursements will be listed on this report.

NOTE 2 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the payroll account.
Exclude only transfers to the debtor in possession operating account or other debtor in possession account where the
disbursements will be listed on this report.

NOTE 3 - Include in this amount any other disbursements made by the debtor including (but not limited to) cash paid from a
petty cash fund or cash register, amounts paid from any other debtor in possession account, and amounts paid from the
accounts of others on the debtor's behalf (for example, disbursements made from a law firm's escrow account as a
result of a sale of property.)




                                                                                                              PAGE 4
                                                                                                           Rev. 2018-01
                        Case 20-10691     Doc 106      Filed 08/28/20      Page 5 of 12


                           INCOME AND DISBURSEMENTS RECAP
Debtor:                    ZACHAIR, LTD.                       Case Number: 20-10691
Date Case was filed:       1/17/2020

          This form is to be used to record Monthly Operating Reports' Income and Disbursements filed to date.
          It serves as a running total of overall income, expenses and net income (or loss) for the case.

          Year:    2020                                        Year:
                  Inc          Exp             Net                  Inc            Exp              Net

             62,000             0           62,000                                                    0
Jan

              9,868          39,223         (29,356)                                                  0
Feb

             40,868          54,397         (13,529)                                                  0
Mar

              9,843           8,817          1,025                                                    0
Apr

              9,173          11,933         (2,760)                                                   0
May

             11,988           9,476          2,511                                                    0
Jun

             12,275           7,566          4,709                                                    0
Jul

                                                0                                                     0
Aug

                                                0                                                     0
Sep

                                                0                                                     0
Oct

                                                0                                                     0
Nov

                                                0                                                     0
Dec




            156,013          131,413         24,599                    0              0               0
TOTAL



                                                                                             Page 5
                        Case 20-10691         Doc 106   Filed 08/28/20   Page 6 of 12



                                                Zachair, Ltd.
                                               Balance Sheets
                                                (Cash Basis)
                                                                                                         Adjustme
                                                                         31-Jul-20       17-Jan-20
Assets
  Current assets
   Cash and cash equivalents                                                 34,839          10,240
   Other current assets                                                       2,402               1

  Total current assets                                                       37,241          10,241

  Fixed assets
    Automobiles                                                             150,075         150,075
    Furniture & equipment                                                    37,128          37,128
    Real property & improvements                                                  4               4
                                                                            187,207         187,207

    Less: Accumulated depreciation                                           37,128          37,128

  Property & equipment (net of depreciation)                                150,079         150,079


  Intangible assets                                                                  -               -

Total assets                                                                187,320         160,320


Liabilities and capital
  Current liabilities
    Accounts payable                                                              -                  -
    Other current liabilities                                                   775                  -

  Total current liabilities                                                     775                  -

  Long-term liabilities
    Pre-petition liabilities - secured                                    2,520,108       2,520,108
    Pre-petition liabilities - priority                                      76,696          76,696
    Pre-petition liabilities - non-priority                                 439,019         439,019

    Total pre-petition liabilities                                        3,035,823       3,035,823

  Capital
   Owners' capital - pre-petition                                        (2,875,503)     (2,875,503)
   Retained earnings - post-petition                                         26,225               -

  Total capital                                                          (2,849,278)     (2,875,503)

Total liabilities and capital                                               187,320         160,320
                     Case 20-10691        Doc 106    Filed 08/28/20      Page 7 of 12



                                              Zachair, Ltd.
                                         Statements of Income
                                             (Cash Basis)
                                                                         7 Months
                                                                          Ending
                                                         Jul 2020        31-Jul-20

Revenues                                                        11,950      155,238
Cost of revenues                                                 6,363       50,790

    Gross profit                                                 5,587      104,448

General and administrative expenses                              1,203       34,542

    Operating income (loss)                                      4,384       69,906

Other income (expense)
  Gain on asset sales                                                -            -
  Bankruptcy recoveries                                              -            -
  Bankruptcy expenses                                                -         (975)
  Post-petition installments on Secured Debt                         -      (42,706)

Total other income (expense)                                         -      (43,681)

    Net income (loss)                                            4,384       26,225
                      Case 20-10691         Doc 106        Filed 08/28/20   Page 8 of 12



Zachair, Ltd.                                                                                              -
Receipts and Disbursements
July 2020
                                                                                              Cash
                                                                                                   Operating
                                                                                                  Capital One
    Number           Date                              Payee                      Total          DIP Operating

Beginning balances July 1, 2020                                                   30,129.98          30,129.98

Deposits
                     7/8/2020   Fetter Aviation                                      800.00             800.00
                     7/8/2020   David R. Devnew, Jr.                                 325.00             325.00
                     7/8/2020   David R. Devnew, Jr.                                 422.56             422.56
                     7/8/2020   Thoma J. Faichney                                    485.00             485.00
                     7/8/2020   Fetter Aviation                                    7,867.50           7,867.50
                     7/8/2020   Terriell R. Fry                                      400.00             400.00
                    7/17/2020   ATEC Corporation                                     250.00             250.00
                    7/25/2020   Fetter Aviation                                      655.00             655.00
                    7/31/2020   David Devnew                                         650.00             650.00
                    7/31/2020   Terriell R. Fry                                      420.00             420.00

Total deposits                                                                    12,275.06          12,275.06

Checks and other disbursements
          223    7/15/2020 State Farm Insurance                                     (781.06)           (781.06)
          224    7/15/2020 Jeffrey R. Clark                                         (200.00)           (200.00)
          225    7/15/2020 Fetter Aviation                                        (5,141.91)         (5,141.91)
          226    7/15/2020 PEPCO                                                    (512.47)           (512.47)
          227    7/15/2020 Washington Suburban Sanitary Commission                   (66.37)            (66.37)
          228    7/15/2020 Comcast                                                  (522.32)           (522.32)
          229    7/15/2020 Verizon                                                  (119.99)           (119.99)
          230    7/15/2020 Computer & Network Support                               (222.00)           (222.00)

Total checks and other disbursements                                              (7,566.12)         (7,566.12)

Other
                                None                                                      -

Total other                                                                               -                -

Total transactons                                                                  4,708.94           4,708.94

Ending balances July 31, 2020                                                     34,838.92          34,838.92
Case 20-10691   Doc 106   Filed 08/28/20   Page 9 of 12
Case 20-10691   Doc 106   Filed 08/28/20   Page 10 of 12
Case 20-10691   Doc 106   Filed 08/28/20   Page 11 of 12
                      Case 20-10691       Doc 106     Filed 08/28/20   Page 12 of 12


Zachair, Ltd.
Capital One Bank-DIP Operating Account
Account xxxxxxxxxx7693
July 31, 2020

                                                              Outstanding
    Number         Date                   Payee                7/31/2020

Balance per bank                                                 36,887.43

Total outstanding deposits                                             -

Outstanding checks
        120    2/28/2020     Potomac Electric Power Company        410.00
        126    2/28/2020     Potomac Electric Power Company         63.44
        194    5/11/2020     Potomac Electric Power Company         16.39
        195    5/11/2020     Potomac Electric Power Company         29.54
        198    5/11/2020     Potomac Electric Power Company         13.61
        223    7/15/2020     State Farm Insurance                  781.06
        226    7/15/2020     Potomac Electric Power Company        512.47
        230    7/15/2020     Computer & Network Support            222.00

Total outstanding checks                                          2,048.51

Adjusted balance per bank                                        34,838.92

Balance per general ledger                                       34,838.92

Difference                                                             -
